Citation Nr: 0844959	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  04-39 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.  

2.  Entitlement to an initial compensable disability 
evaluation for the veteran's bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1961 to April 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Indianapolis, Regional Office (RO) which granted service 
connection for bilateral hearing loss disability; assigned a 
noncompensable evaluation for that disability; and denied 
service connection for chronic tinnitus.  In September 2007, 
the Board remanded the veteran's claims to the RO for 
additional action.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
bilateral hearing loss disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
compensable disability evaluation for the veteran's bilateral 
hearing loss disability.  The veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
are the same regardless of how the issue is styled.  


FINDINGS OF FACT

1.  Chronic tinnitus has been shown to have had its onset 
during active service.  

2.  The veteran's bilateral hearing loss disability has been 
objectively shown to be productive of no more than right ear 
Level I hearing impairment and left ear Level I hearing 
impairment for Department of Veterans Affairs' purposes.  


CONCLUSIONS OF LAW

1.  Chronic tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2008).  

2.  The criteria for an initial compensable evaluation for 
the veteran's bilateral ear hearing loss disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.85, 
Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in December 2003, January 2004, 
October 2005, December 2005, and November 2007 which informed 
him of the evidence generally needed to support a claim of 
entitlement to service connection and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  The December 
2003 VCAA notice was issued prior to the February 2004 rating 
decision from which the instant appeal arises.  

The Board has considered the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) which addresses the 
VA's duty to provide specific notice in adjudicating claims 
for increased evaluations.  The instant appeal involves the 
initial evaluation of the veteran's bilateral hearing loss 
disability.  As the VA's notice obligation was satisfied when 
the RO granted the veteran's claim for service connection, 
the Court's holding in Vazquez-Flores does not govern the 
instant appeal.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a hearing before a VA hearing officer.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588) 


II.  Chronic Tinnitus

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

The veteran's service medical records make no reference to 
chronic tinnitus.  His service personnel records convey that 
he served with the Marine Corps as a guard, a rifleman, and 
gunner.  He was qualified on a number of different weapons.  

In his October 2003 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
initially manifested chronic ringing in his ears during 
active service in 1964.  He clarified that he was exposed to 
gunfire without hearing protection while training in the 
Marine Corps.  

In a January 2004 written statement, the veteran conveyed 
that he had suffered from chronic tinnitus since 1963.  He 
recalled that he had complained about the ringing in his ears 
to a naval doctor.  The physician told him that he would 
"just have to live with it."  

At a February 2004 VA examination for compensation purposes, 
the veteran complained of chronic left ear tinnitus.  The 
examiner noted that: the veteran's tinnitus had been 
initially manifested during active service in 1963; then 
"promptly went away;" and "the tinnitus to which he is 
referring today reportedly began some years later."  The 
veteran was diagnosed with tinnitus.  The examiner commented 
that:

However, a clear connection between the 
tinnitus and the patient's military 
service could not be established, and it 
was judged unlikely that the tinnitus was 
service-connected.  This was also 
substantiated by the medical report in 
the C-file that the patient had Meniere's 
disease in the left ear, a medical 
condition not related to noise exposure.  

In his March 2004 notice of disagreement (NOD) and his 
October 2004 Appeal to the Board (VA Form 9), the veteran 
reiterated that he had initially experienced chronic ringing 
in his ears during active service.  He denied that the 
ringing in his ears had ever "gone away."  

At a June 2005 hearing before a VA hearing officer, the 
veteran reiterated that he had initially manifested tinnitus 
during active service.  He again denied that his tinnitus had 
ever ceased.  

A March 2006 written statement from J. C., M.D., conveys that 
the veteran had been diagnosed with "long term tinnitus."  
The doctor opined that: 

He served in the Marine Corps as a pistol 
instructor for 2 y[ea]rs.  In my 
experience, nearly all veterans 
associated with artillery or gun fire on 
a daily basis suffer from long term 
tinnitus.  

A November 2007 written statement from T. E. S., M.D., 
reports that the veteran had "severe tinnitus [secondary] to 
noise damage sustained in military service in 1962-1963."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran asserts on appeal that he initially 
manifested chronic tinnitus during active service as the 
result of the noise associated with his pistol and other 
weapon training.  The clinical findings of record are in 
conflict as to the etiology of the veteran's chronic 
tinnitus.  While the report of the February 2004 VA 
examination for compensation purposes states that the 
veteran's chronic tinnitus was not etiologically related to 
his inservice noise exposure, the written statements from 
both Drs. J. C. and T. E. S. direct that the veteran's 
chronic tinnitus was caused by his inservice noise exposure.  

The veteran has described chronic ringing in his ears since 
active service.  He is competent to describe his experience 
of ringing in the ears during and after service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002) (providing that ringing 
in the ears is capable of lay observation).  The Board has no 
basis to question the veteran's credibility.  Such ringing 
has been diagnosed as tinnitus by competent medical 
professionals.  The VA audiological examiner's and the 
veteran's treating physicians' opinions are in conflict as to 
the relationship between the onset of the veteran's chronic 
tinnitus and active service.  Given such facts, the Board 
finds that the evidence is in at least equipoise as to 
whether the veteran's current chronic tinnitus is 
etiologically related to his active service.  Upon resolution 
of all reasonable doubt in the veteran's favor, the Board 
concludes that service connection is now warranted for 
chronic tinnitus.  


II.  Bilateral Hearing Loss

A.  Historical Review

The report of the February 2004 VA examination for 
compensation purposes states that the veteran was diagnosed 
with bilateral sensorineural hearing loss disability 
secondary to his inservice noise exposure.  In February 2004, 
the RO established service connection for bilateral hearing 
loss disability and assigned a noncompensable evaluation for 
that disability.  

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  Disability evaluations 
for bilateral hearing loss disability range from 
noncompensable to 10 percent based on the degree of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  The rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  The evaluations derived from the schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2008).  That regulation states that:
  (a)  When the pure tone threshold at 
each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

  (b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral. Each ear will be evaluated 
separately. 

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

At the February 2004 VA examination for compensation 
purposes, the veteran complained of impaired hearing.  He 
reported difficultly following conversations when in a group 
setting.  On audiological evaluation, the veteran exhibited 
pure tone thresholds in decibels, as follows:



HERTZ




1000
2000
3000
4000
RIGHT

25
35
75
70
LEFT

25
30
70
70

Speech audiometry revealed bilateral speech recognition 
ability of 100 percent in the ears.  The veteran was 
diagnosed with bilateral sensorineural hearing loss 
disability.  

In his March 2004 NOD and a November 2004 written statement, 
the veteran advanced that a compensable evaluation for his 
bilateral hearing loss disability as he wore bilateral 
hearing aids.  

At the June 2005 hearing on appeal, the veteran testified 
that his bilateral hearing loss disability was manifested by 
significant hearing impairment.  He clarified that he wore 
bilateral hearing aids prescribed by the VA.  

At a September 2008 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
40
70
65
LEFT

25
35
75
65

Speech audiometry revealed bilateral speech recognition 
ability of 92 percent in the right ear and 96 percent in the 
left ear.  The veteran was diagnosed with bilateral 
sensorineural hearing loss disability.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Initially, the Board notes that the provisions of 38 C.F.R. 
§ 4.86(a) are not applicable to the instant appeal.  The 
veteran's chronic bilateral sensorineural hearing loss 
disability has been objectively shown to be manifested by no 
more than Level I hearing in the right ear and Level I 
hearing in the left ear for VA purposes.  The Court has 
clarified that the "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The veteran advances that the clinical findings merit 
assignment of a compensable evaluation as he used prescribed 
hearing aids and experienced significant problems 
communicating with people.  The Board finds the results of 
specific testing conducted by skilled individuals to be more 
probative than the lay opinions.  The clinical findings fall 
directly within the criteria for a noncompensable evaluation 
under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2008).  Given that fact, referral for consideration of 
assignment of an evaluation on an extra-schedular basis is 
not warranted.  38 C.F.R. § 3.321(b)(1) (2008).  Therefore, 
the Board concludes that an initial compensable evaluation is 
not warranted for the veteran's bilateral hearing loss 
disability at any time during the pendency of this appeal.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Service connection for chronic tinnitus is granted.  

An initial compensable evaluation for the veteran's bilateral 
hearing loss disability is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


